DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 7-10 in the reply filed on 10/13/2022 is acknowledged.

Claims 5-6 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2015/0111026)
	In ¶’s 34-105, Azuma et al. teach an aqueous coating composition comprising:
	(a)7-60 mass% of an acrylic resin emulsion,
	(b) 10-60 mass% of a coat-forming resin, and
	(c) 10-50 mass% of a curing agent;
	wherein the acrylic resin emulsion has a core-shell structure and is prepared from 0.1 to 10 mass% of a polymerizable unsaturated monomer having 2 or more polymerizable unsaturated groups in 1 molecule, based on the total mass of the monomers in the core; wherein the hydroxyl value of the core portion is 50 to 200 mgKOH/g, and the hydroxyl value of the shell portion is 50 to 200 mgKOH/g.
	The core copolymer (I) of the acrylic resin emulsion (a) used in the aqueous coating composition contains, as a copolymerization component, a polymerizable unsaturated monomer having 2 or more polymerizable unsaturated groups in one molecule and a hydroxyl group-containing polymerizable unsaturated monomer. The hydroxyl value of the above-mentioned core copolymer (I) is preferably about 50 to 200 mgKOH/g, more preferably about 50 to 150 mgKOH/g, still more preferably about 50 to 100 mgKOH/g, from the viewpoint of excellent stability of the acrylic resin emulsion (a) in an aqueous medium and water resistance of the obtained coating film.
	The shell copolymer (II) of the acrylic resin emulsion (a) used in the aqueous coating composition preferably contains a hydroxyl group-containing polymerizable unsaturated monomer as a copolymerization component. The hydroxyl value of the above-mentioned shell copolymer (Il) is preferably about 50 to 200 mgKOH/g, more preferably about 50 to 150 mgKOH/g, still more preferably about 50 to 100 mgKOH/g, from the viewpoint of stability of the acrylic resin in an aqueous medium and excellent water resistance of the obtained coating film. In addition, the shell portion copolymer (Il) may contain a polymerizable unsaturated monomer containing a carboxyl group as a copolymerization component as desired. The above carboxyl group-containing polymerizable unsaturated monomer has a function of improving the stability of the obtained acrylic resin emulsion (a) in an aqueous medium.
	The ratio of the core copolymer (I)/the shell copolymer (II) in the acrylic resin emulsion (a) is preferably about 10/90 to 90/10, more preferably about 50/50 to 85/15, still more preferably about 65/35 to 80/20, based on the mass ratio of the solid components, from the viewpoint of improving the brilliance of the coating film.
	The acid value of the acrylic resin emulsion (a) is preferably about 5 to 25 mgKOH/g, more preferably about 8 to 20 mgKOH/g, still more preferably about 10 to 15 mqKOH/q, from the viewpoints of storage stability of the coating material and smoothness, vividness and water resistance of the obtained coating film.
	The glass transition temperature (Tg) of the acrylic resin emulsion (a) is preferably 20 ° C or more, more preferably 21 to 100 ° C or so, still more preferably 22 to 60 ° C or so from the viewpoint of smoothness and vividness of the multilayer coating film.
	The acrylic resin emulsion (a) thus obtained is a water-dispersible emulsion having a core-shell type multilayer structure, and generally has an average particle diameter in the range of about 10 to 1,000 nm, preferably about 40 to 500 nm, and particularly preferably about 70 to 200 nm.
	In the case where the acrylic resin emulsion (a) has an acid group such as a carboxyl group, in order to improve the mechanical stability of the particles of the acrylic resin emulsion (a), it is preferable to neutralize the acid group possessed by the acrylic resin emulsion (a) with a neutralizing agent. As the neutralizing agent, there is no particular limitation as long as the acid group can be neutralized, and for example, sodium hydroxide, potassium hydroxide, trimethylamine, 2-(dimethylamino) ethanol, 2-amino-2- methyl-l-propanol, triethylamine, ammonia, and the like can be given. These neutralizing agents are preferably used in an amount required to bring the pH of the aqueous dispersion of the neutralized acrylic resin emulsion (a) to about 6.5 to 9.0.
	The coat-forming resin (b) used in the water-borne coating composition is a resin other than the acrylic resin emulsion (a), for example, a polyester resin containing more than one hydrophilic group such as a hydroxyl group and/or a carboxyl group in one molecule, a water-soluble acrylic resin, a urethane resin, a polyether resin, a polycarbonate resin, or the like.
	The curing agent (c) is a compound capable of reacting with a crosslinking functional group such as a hydroxyl group, a carboxyl group, and an epoxy group in the acrylic resin emulsion (a) and/or the coat-forming resin (b) to cure the aqueous coating composition. As the curing agent (c), for example, an amino resin, a polyisocyanate compound, a blocked polyisocyanate compound, an epoxy group-containing compound, a carboxyl group-containing compound, a carbodiimide group-containing compound, or the like can be given, and one can be used alone or two or more can be used in combination. As the amino resin (c1), melamine resin is particularly preferred. 
	Azuma et al. also teach that the shell copolymer has a hydroxyl value of preferably 50-150 mgKOH/g, the core copolymer has a hydroxyl value of preferably 50-150 mgKOH/g, and the envelope-forming resin (b) may be a polyester resin, a urethane resin (i.e., a polyurethane resin). 
	Azuma et al. differ for the claims in that the weight average molecular weight of the acrylic resin dispersion is not disclosed, and the acid value of the core-prepared monomer and the shell-prepared monomer is not disclosed.  However, based on the features described above, it would have been obvious to optimally adjust the viscosity of the coating and the like accordingly.
	It would also be routine for one of ordinary skill in the art to adjust the acid value of the core monomer, the shell monomer, and the weight average molecular weight of the acrylic resin in the acrylic resin dispersion according to the actual needed viscosity, stability, and the like of the coating material.
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed subject matter based on the above teachings of Azuma et al., as only conventionally known technical skills in the art would be required.  Applicant has not shown unexpected results from the substantive features of the present claims over the prior art.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE